United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2552
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Dennis Gale Chase

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                           Submitted: February 15, 2013
                              Filed: June 25, 2013
                                   [Published]
                                 ____________

Before SMITH, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       A jury convicted Appellant Dennis Chase of three counts of transportation of
child pornography in violation of 18 U.S.C. § 2252(a)(1), (b)(1) and three counts of
possession of child pornography in violation of 18 U.S.C. § 2252(a)(4)(B), (b)(2).
On appeal, Chase argues that the district court1 improperly denied his motion to
suppress because there was insufficient probable cause to support the initial warrant
to search his residence. Chase also claims that the district court’s denial of an
entrapment-defense jury instruction deprived him of his due process right to a fair
trial. Finally, Chase argues that there was insufficient evidence to support his
convictions and that his sentence was unreasonable. We address, and reject, each
claim in turn.

       First, we hold that sufficient probable cause supported the search warrant.
Chase argues specifically that the warrant failed to establish a nexus between the
items to be seized—child pornography—and the location to be searched—Chase’s
residence. We reject this argument because "[t]he observation that images of child
pornography are likely to be hoarded by persons interested in those materials in the
privacy of their homes is supported by common sense and the cases." United States
v. Hyer, 498 F. App'x. 658, 660–61 (8th Cir. 2013) (alteration in original) (citation
and internal quotation marks omitted).

       Second, we reject Chase’s claim that the district court's refusal to instruct the
jury on the entrapment defense violated his due process right to a fair trial. “We
review the district court's denial of a proffered legal defense de novo.” United States
v. Young, 613 F.3d 735, 743 (8th Cir. 2010). “To the extent that the district court's
legal conclusion regarding whether [Chase’s] defense theory accurately reflected the
law was based on factual findings, we review for clear error." Id. at 744. Here, the
district court properly held that there was insufficient evidence for a reasonable jury
to find entrapment. See id. at 746 ("[A] defendant is entitled to an entrapment
instruction only where 'there is sufficient evidence from which a reasonable jury


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the Report and Recommendation of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.

                                          -2-
could find entrapment.'" (quoting Mathews v. United States, 485 U.S. 58, 62 (1988)).
Chase presented no evidence to show that the government induced him, and the
evidence established that Chase was predisposed to commit the offense. See
Mathews, 485 U.S. at 63 ("[A] valid entrapment defense has two related elements:
government inducement of the crime, and a lack of predisposition on the part of the
defendant to engage in the criminal conduct.").

       Third, we conclude that the district court properly denied Chase's motion for
judgment of acquittal based on the sufficiency of the evidence. Chase argues that the
district court’s refusal to instruct the jury on the affirmative defense of entrapment
meant that the evidence presented to the jury was not constitutionally sufficient to
justify a conviction. Because we determined that the entrapment instruction was
properly denied, this argument has no merit. Further, the district court properly
determined that sufficient evidence supports the jury's verdict. United States v.
Wells, 646 F.3d 1097, 1102 (8th Cir. 2011) (standard of review).

       Finally, we reject Chase’s claims regarding his sentence. Chase challenges his
sentence on two grounds. First, he challenges a five-level enhancement under U.S.
Sentencing Guidelines Manual Section 2G2.2(b)(3)(B) for "distribution [of child
pornography] for the receipt, or expectation of receipt, of a thing of value, but not for
pecuniary gain." The government argues that this enhancement is proper because
Chase distributed child pornography on a file-sharing network with the expectation
of receiving child pornography in return. "[W]hether a defendant qualifies for the
five-level enhancement must be decided on a case-by-case basis, with the government
bearing the burden of proving that the defendant expected to receive a thing of
value—child pornography—when he used the file-sharing network to distribute and
access child pornography files." United States v. Bastian, 603 F.3d 460, 466 (8th Cir.
2010) (alteration in original) (citation and internal quotation marks omitted). "The
government can meet its burden with direct evidence, such as an admission by the
defendant that he knew he was using a file-sharing network, and could download files

                                          -3-
from others who could download files from him." Id. Once the government meets
this burden, a defendant must "show 'concrete evidence' of his ignorance as to
distribution in order to defeat a finding with respect to distribution." United States
v. Dolehide, 663 F.3d 343, 347–48 (8th Cir. 2011) (quoting United States v. Dodd,
598 F.3d 449, 452 (8th Cir. 2010)). In this case, the government met its burden by
presenting evidence that Chase knew he was using a file-sharing network. Chase
failed to provide concrete evidence of his ignorance as to distribution. Further, the
government established that Chase expected to—or did—receive a thing of value in
exchange for distributing child pornography. See id. (stating that a defendant
expected to receive a thing of value "by virtue of the fact of sharing (uploading) and
receiving (downloading) shared images via the file-sharing network"). Therefore, the
five-level enhancement was proper.

       Chase also claims that the sentence imposed is greater than necessary to
achieve the objectives under 18 U.S.C. § 3553(a). Specifically, Chase argues that the
district court did not give enough consideration to his age, his need to care for his
ailing mother, and his health problems. However, the district court considered these
factors, but determined a 292-month sentence was appropriate considering the
seriousness of the offense, the lack of remorse and regret exhibited by Chase, his
criminal history, and various other factors. The district court's presumptively
reasonable sentence—which was at the bottom of the calculated guideline
range—does not constitute an abuse of discretion. United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (standard of review).

      For the foregoing reasons, we affirm.
                       ____________________________




                                         -4-